DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 17, 2022 has been fully considered. The amendment to instant claims 1 and 44 is acknowledged. Specifically, claim 1 has been amended to specify the inly polyolefins present in the composition having a heat of fusion of 22.6 J/g or less or having a degree of crystallinity less than 30%. 
In light of Applicant’s amendment, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the newly added limitation. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-17, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669), Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756).

4. The rejection is adequately set forth on pages 4-15 of an Office action mailed on February 17, 2022 and is incorporated here by reference.

5. As to amended claims 1 and 44,
Wang discloses a polyolefin-based hot melt adhesive composition comprising:
A) 5-50%wt, or 10-30%wt (col. 7, lines 3-6)  of a semi-crystalline polyalpha-olefin having melting point greater than 60ºC, most preferably metallocene catalyzed polypropylene homopolymer (col. 7, lines 24-30; col. 5, lines 5-17; col. 7, lines 22-30, col. 8, lines 28-48);
B) 5-70%wt, preferably 15-55%wt (col. 8, lines 50-65)  of an amorphous polyolefin APAO, which maybe propylene-butene-1 copolymer (col. 5, lines 20-30, col. 9, lines 13-15);
C) 5-65%wt, preferably 30-50%wt (col. 10, lines 15-16) of a tackifier having Ring and Ball softening point of 10-160ºC, specifically aliphatic or cycloaliphatic olefins, polyterpenes, hydrogenated DCPD or aromatic-modified DCPD (col. 9, lines 33-67; col. 10, lines 15-33);
D) 0-3%wt of a stabilizer, specifically hindered phenol (col. 11, lines 40-64);
E) 0-10%wt of a plasticizer, specifically mineral oil having less than 30% of aromatic hydrocarbons (col. 10, lines 34-48);
F) 0-50%wt of a wax, specifically a low molecular weight polyethylene having Mn of 500-6000 (col. 11, lines 4-30);
G) a filler, specifically talc, calcium carbonate, clay silica, or mica (col. 5, lines 5-42; col. 12, lines 24-35).

6.  Thus, the semi-crystalline poly-alpha-olefin polymer, preferably polypropylene homopolymer, component A) is having melting point of greater than 60ºC (col. 5, lines 4-7), such as  61ºC, i.e. less than melting point of 130ºC as required by instant claims 1 and 44. 

7.  Though Wang does not explicitly recite said semi-crystalline poly-alpha-olefin component A) having heat of fusion of 22.6 J/g or less or crystallinity of less than 30%, 
i) as evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5%wt to 50%wt crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al), i.e. as low as 5% crystalline;
ii) as evidenced by Datta et al,  the semicrystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).

8.  Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semicrystalline polyolefins, including polypropylenes, having melting point of above 60ºC are also having heat of fusion of as low as 10 J/g or 20 J/g, i.e. lower than 22.6 J/g.

9.  Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g or crystallinity of less than 30% as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.  Though Wang does not explicitly recite the component A) metallocene catalyzed polypropylene homopolymer having melting point of higher than 60ºC further having elongation at break of at least 100%, or at least 200%, and explicitly recite the heat of fusion of about 22.6 J/g or less, and the component B) amorphous polyolefin having crystallinity of less than 30%, as required by instant claims 1 and 44, 
Thatcher et al discloses a hot melt adhesive composition ([Abstract, [0058])  comprising:
A) a combination of:
   i) a metallocene-catalyzed polypropylene homopolymer having a melting point of less than 100ºC and melt viscosity of less than 50,000 cP at 190ºC , such as L-MODU grade, specifically L-MODU S-400, S-600 and S-901([0027]); 
  ii) an amorphous homo- and copolymer produced by Ziegler-Natta catalyst, specifically amorphous polybutene and/or amorphous polypropylene copolymers commercially available REXtac E and RT series ([0031]-[0033]);
wherein the ratio of the metallocene catalyzed polypropylene polymer to the amorphous polymer is in the range of 1:10 to 1:1 ([0034]);
B) a tackifier having ring and ball softening point of greater than 80ºC ([0036]),
Wherein the specifically exemplified amorphous copolymer is a propylene-butene copolymer Rextac RT 2830 ([0065]).
It is noted that the amorphous propylene-butene copolymer Rextac 2830 is cited in instant specification as being used in instant invention and as having crystallinity of less than 30% ([0037]-[0039] of instant specification).
Therefore, the amorphous propylene-butene copolymer Rextac RT 2830 of Thatcher et al will intrinsically and necessarily have crystallinity of less than 30% as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, Hamann et al discloses a hot melt adhesive comprising (Abstract)
 a metallocene-catalyzed polypropylene homopolymer having a melting point of less than 100ºC, such as L-MODU grade, specifically L-MODU S-400, S-600 and S-901 having Tm of 76.9, 77.6 or 77.1ºC and melt enthalpy (heat of fusion) of 4.9 J/g and 22.6 J/g  ([0016], [0019]). Given the metallocene-catalyzed polypropylene homopolymer having a melting point Tm of 77.1ºC is also having melt enthalpy (heat of fusion) of 22.6 J/g, therefore, the propylene homopolymers having melting point of as low as 61ºC of   Wang would be reasonably expected to have heat of fusion of less than 22.6 J/g as well, especially as also evidenced by Datta et al, as discussed above. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. Thus, the only polyolefins present in the composition of Wang in view of Thatcher et al and Hamann et al appear to have a heat of fusion of 22.6 J/g or less or a degree of crystallinity of less than 30%.

12.  Claims 1-17, 19-20, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669),  Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756) in further view of Davis et al (US 2014/0371703).

13. The rejection adequately set forth on pages 15-17 of an Office action mailed on February 17, 2022 and the discussion set forth in paragraphs 5-11 above are incorporated here by reference.

14.  Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669), Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756), in further view of  Davis et al (US 2014/0371703) and Okazaki (US 2008/0081858).

15.  The rejection adequately set forth on pages 18-20 of an Office action mailed on February 17, 2022 and the discussion set forth in paragraphs 5-11 above are incorporated here by reference.

16.  Claims 1-17, 19-20, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Gray et al (US 2016/0102230), as evidenced by Hamann et al (US 2014/0350155), Medsker et al (US 6,169,145) and Datta et al (US 6,207,756).

17.  The rejection is adequately set forth on pages 20-30 of an Office action mailed on February 17, 2022 and is incorporated here by reference.

18.  As to amended claims 1 and 44,
Wang discloses a polyolefin-based hot melt adhesive composition comprising:
A) 5-50%wt, or 10-30%wt (col. 7, lines 5-6)  of a semi-crystalline polyalpha-olefin having melting point greater than 60ºC, most preferably metallocene catalyzed polypropylene homopolymer (col. 7, lines 27-30; col. 5, lines 5-17; col. 7, lines 22-30, col. 8, lines 28-48);
B) 5-70%wt, preferably 15-55%wt (col. 8, lines 50-65)  of an amorphous polyolefin APAO, which maybe propylene-butene-1 copolymer (col. 5, lines 20-30, col. 9, lines 13-15);
C) 5-65%wt, preferably 30-50%wt (col. 10, lines 15-16) of a tackifier having Ring and Ball softening point of 10-160ºC, specifically aliphatic or cycloaliphatic olefins, polyterpenes, hydrogenated DCPD or aromatic-modified DCPD (col. 9, lines 33-67; col. 10, lines 15-33);
D) 0-3%wt of a stabilizer, specifically hindered phenol (col. 11, lines 40-64);
E) 0-10%wt of a plasticizer, specifically mineral oil having less than 30% of aromatic hydrocarbons (col. 10, lines 34-48);
F) 0-50%wt of a wax, specifically a low molecular weight polyethylene having Mn of 500-6000 (col. 11, lines 4-30);
G) a filler, specifically talc, calcium carbonate, clay silica, or mica (col. 5, lines 5-42; col. 12, lines 24-35).

19.  Thus, the semi-crystalline poly-alpha-olefin polymer, preferably polypropylene homopolymer, component A) is having melting point of greater than 60ºC (col. 5, lines 4-7), e.g.  61ºC, i.e. less than melting point of 130ºC as required by instant claims 1 and 
44. 

20.  Though Wang does not explicitly recite said semi-crystalline poly-alpha-olefin component A) having heat of fusion of 22.6 J/g or less or crystallinity of less than 30%, 
i) as evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5%wt to 50%wt crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al), i.e. as low as 5% crystalline;
ii) as evidenced by Datta et al,  the semicrystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).

21.  Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semicrystalline polyolefins, including polypropylenes, having melting point of above 60ºC are also having heat of fusion of as low as 10 J/g or 20 J/g, i.e. lower than 22.6 J/g.

22.  Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g or crystallinity of less than 30% as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23.  Though Wang does not explicitly recite the component A) metallocene catalyzed polypropylene homopolymer having melting point of higher than 60ºC further having elongation at break of at least 100%, or at least 200%, and explicitly recite the heat of fusion of about 22.6 J/g or less, and the component B) amorphous polyolefin having crystallinity of less than 30%, as required by instant claims 1 and 44, 
Gray et al discloses a hot melt adhesive made from a blend comprising:
A) 2-60%wt, preferably 22-28%wt of a low melting point polypropylene homopolymer such commercial products L-MODU S400, S600 or S901 grades having melting point of 76.9-77.6ºC and melt enthalpy (heat of fusion) of 4.9 J/g or 22.6 J/g ([0014], [0024], [0042]);
B) 1-30%wt, preferably 10-15%wt of amorphous polyolefin APAO ([0025]), specifically polybutene-co-propylene copolymer, having crystallinity of less than 30% ([0015], [0017], [0046]);
C) 5-70%wt, preferably 20-55%wt ([0051]) of a tackifying resin having softening point of 80-140ºC ([0026]), polyterpenes, hydrogenated aliphatic hydrocarbons or hydrogenated aliphatic C5 resins ([0050]);
D) 1-60%wt of a plasticizer such as mineral oil or petroleum oil ([0027], [0052]);
E) 0-5%wt of a stabilizer or antioxidant such as hindered phenol ([0028], [0051], [0054]-[0064]),
F) 1-15%wt of styrene-isoprene or styrene butadiene block copolymers such as styrene-ethylene/propylene-styrene block copolymer SEPS ([0030]);
G) 0.1-5%wt of waxes such as polyethylene wax or paraffin wax ([0031]),
Wherein the composition is having viscosity of less than 10,000 mPas at 163ºC ([0029], [0019]).

24.  Given the metallocene-catalyzed polypropylene homopolymer (component A) of Gray et al) having a melting point Tm of 77.1ºC is also having melt enthalpy (heat of fusion) of 22.6 J/g, therefore, the propylene homopolymers having melting point of as low as 61ºC of   Wang would be reasonably expected to have heat of fusion of less than 22.6 J/g as well, especially as also evidenced by Datta et al, as discussed above. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25. Thus, the only polyolefins present in the composition of Wang in view of Gray et al appear to have a heat of fusion of 22.6 J/g or less or a degree of crystallinity of less than 30%.

Response to Arguments
26.  Applicant's arguments filed on August 17, 2022 have been fully considered. 
27. With respect to Applicant’s arguments regarding the rejections of claims 1-17, 23-25, 36-44, 47-48 under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669), Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756), it is noted that:
1) the above rejections are made over a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Wang discloses a polyolefin-based hot melt adhesive composition comprising:
A) 5-50%wt, or 10-30%wt (col. 7, lines 5-6)  of a semi-crystalline polyalpha-olefin having melting point greater than 60ºC, most preferably metallocene catalyzed polypropylene homopolymer (col. 7, lines 24-30; col. 5, lines 5-17; col. 7, lines 22-30, col. 8, lines 28-48). Thus, the polypropylene homopolymer is specified as semi-crystalline and as having melting point of greater than 60ºC. 
As evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5% to 50% crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al);
As evidenced by Datta et al,  the semi-crystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).
Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semi-crystalline polyolefins, including polypropylenes, having melting point of above 60ºC are also having heat of fusion of as low as 10 J/g or 20 J/g, i.e. lower than 22.6 J/g.
Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g, and in any case 22.6 J/g or lower, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) There is no substantial evidence that the polymer A) of Wang is “much more crystalline than claimed as its first polymer constituent”, as argued by Applicant. Since melting point is a characteristic of crystallinity of the polymer, and the propylene homopolymer of Wang is having melting point of 60ºC or more, e.g. 61ºC, while the claimed propylene homopolymer is having melting point of less than 130ºC, e.g. as high as 129ºC, the claimed propylene homopolymers appear to include even more crystalline polymers than those of Wang. Commercial polypropylene resins L-MODU S-400, S-600 and S-901, used in examples of instant specification (see [0076] of instant specification) are having Tm of 76.9-77.6ºC and melt enthalpy (heat of fusion) of 4.9 J/g and 22.6 J/g  (as also shown by [0016], [0019] of Hamann et al).

3) Though Wang does not exemplify the use of propylene homopolymers having melting point closer to 60ºC, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

4) It is not clear why and how at least partial substitution of a semi-crystalline propylene homopolymer having melting point Tm of more than 60ºC with a propylene homopolymer having Tm of 76.9-77.6ºC, or addition in a minor amount of said propylene homopolymer having Tm of 76.9-77.6ºC to the composition of Wang, would “change the principle of operation of a primary reference”, as argued by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764